Response to Arguments
	It is asserted by Applicants’ representative that the Examiner has not established an irrefutable case that the reactant correlating with the claimed alkenylaminosilane inherently occupies the head position, and only the head position, in the prior art polymer product but the Examiner respectfully disagrees.  
In the Examiner’s estimation, the only way that the prior art (Oshima) method, which is the same as the method of claim 1 in U.S. Patent # 8,916,665, does NOT inherently yield a polymer anticipatory of those presently claimed is if the aforementioned patented method were designed to make other than the copolymers of the instant claims.  Is this what Applicant really is suggesting despite the fact that the title of the ‘665 disclosure is, “Aminosilane initiators and functionalized polymers therefrom”?  The title itself makes clear that the unsaturated compound bearing an aminosilane residue, by virtue of it behaving as the initiator, will assume a spot at the head of the polymer.  This leaves only the question of whether or not the alkenylaminosilane will only contribute headgroups, or if it will also provide one or more repeating units in the backbone or at the opposite terminus.  As the Examiner has already observed, the molar quantity of the prior art alkenylaminosilane in the examples of the reference is actually smaller than that of the metallating agent thus one of ordinary skill expects necessarily be the head group since the method disclosed in the Examples of Oshima is equivalent to that claimed in the ‘665 patent and the prevailing theme of the latter disclosure, as reflected in the title, is that polymers derived from aminosilane initiators (which furnish the head groups of a polymer in all cases barring subsequent modification) are being taught.

If it is Applicants’ position that the method disclosed in the claims of the parent application do not, in fact, describe a synthetic approach for making the polymers of the instant claims, the Examiner will expect a thorough explanation accompanied by definitive empirical proof.

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765